[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE PLAINTIFF'S MOTION TO "RE OPEN"
The plaintiff Brian Miele, an inmate at Cheshire Correctional Institution, has previously instituted this action praying for a writ of mandamus to compel the defendant Warden to provide certain dental treatment. The court has previously granted summary judgment for the defendant.
The plaintiff now seeks to reopen the matter and requests a hearing on the following grounds: his earlier root canal procedure, approved by the Utilization Review Committee of the Connecticut Department of Correction and performed at State expense through the University of Connecticut Health Center, was successful, but his tooth is now weaker than it was before the procedure. He desires that the tooth be provided with a crown, a procedure that the Utilization Review Committee, determined was cosmetic.
The plaintiff alleges that the prior procedure was a success, but that without a crown he is at risk for future degeneration of the tooth, and possibly accompanying infection and pain. None of that is the case now however. His only allegation of present injury is his caution in eating very firm foods, such as apples. He claims to have lost weight as a result.
The claims of the plaintiff do not now differ significantly from those made in the papers on which the court previously granted summary judgment for the defendant. The court reiterates its rationale from the prior CT Page 8611 decision:
The court is not unsympathetic to the plaintiffs wish to be provided with the best kind of dental care possible. But the best care available is not the standard by which the court must judge the complaint of an inmate in a habeas corpus petition. Rather in evaluating a claim for a deprivation of rights under the Eighth and Fourteenth Amendments to the Constitution, in order to prevail the plaintiff must show first that he is incarcerated under conditions posing a substantial risk of serious harm. [citations omitted].
The motion of the of the plaintiff to open and rehear this matter is denied.
                                       ____________________ PATTY PITTMAN, JUDGE